Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 12, 19, the phrase a positive (adverse) outcome renders the claim indefinite because it is unclear whether the phrase in parentheses is part of the claimed invention or if it is merely an example of a positive outcome similar to using the phrase “such as” or “for example”.  See MPEP § 2173.05(d). For the sake of compact prosecution, the phrase is interpreted as “a positive outcome, wherein a positive outcome is an adverse reaction”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 7 are drawn to a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a process). Claims 8 - 14 are drawn to a system for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., machine). Claims 15 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a manufacture). Examiner notes that claims 15 – 20 are interpreted as not claiming transitory signals per se. See [0087] of Applicant’s originally filed specification.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 

a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of patients; 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score; and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because identifying a clinical risk score for each of a first group and a second group of patients, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score is an observation/evaluation/judgment/ analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a memory and a processor).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 8 describes at least one abstract idea.

Dependent claims 2-7, 9-14, 16-20 include other limitations for example claims 2, 3, 9, 10, 16, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model, claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 5, 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment, claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature, claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
8. A system comprising: 
a memory having computer readable instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of patients; 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score; and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose memory and processor;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]- [0021], [0070]-[0093] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed memory and processor) and nothing beyond that; 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 8 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0021], [0070]-[0093] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0070] discloses “It is understood that the present disclosure is capable of being implemented in conjunction with any other type of computing environment now known or later developed”, e.g., [0021] discloses that “computing device 108, includes any computing device available to a clinician, such as a tablet, laptop, PC or the like", which discloses that the additional elements identified above comprise a plurality of different types 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose processor and memory. 
The dependent claims 2-7, 9-14, 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 3, 9, 10, 16, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model (merely further limiting the abstract idea), claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 5, 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment (merely further limiting the abstract idea), claims 6, 13, and 20 recite further details as to the member of each of the 1st and nd group sharing at least one feature (merely further limiting the abstract idea), claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) (general linking use to field of use - see MPEP 2106.05(h)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the set of inputs) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0151191 to Fornwalt et al (hereinafter Fornwalt) in view of US 2012/0059779 Syed et al (hereinafter Syed).
Regarding claim 1, Fornwalt discloses a computer-implemented method ([0077] discloses that the disclosure is implemented using a computer) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of patients ([0049] discloses calculating a baseline risk score for each patient; [0047] further discloses that the risk score is calculated for each sample, i.e., patient in the test set; [0050] & corresponding Table 3 discloses that the training data set is comprised of a variety of groups, e.g., male/female, smoking history, Fig. 2 and [0051] provides additional groups within the data for which risk scores are calculated, e.g., the number of open care gaps of the patient and the different care caps (also referred to as interventions in [0068]), e.g., flu vaccine); 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score ([0048] discloses calculating/generating an alternative risk score for each patient with an open care gap by using the same risk model and base input data for the patient but simulating the care gap being closed instead of open. Examiner notes that the claimed “a same set of inputs” is interpreted as being either/both the predictive model used to calculate the risk score and/or the inputs that drive the model, i.e., the patient data, other than the care gap, e.g., age, sex, height, weight, etc.); and 
determining an unreliability of a clinical risk score ([0042] discusses comparing predictive accuracy, interpreted as reliability or inversely unreliability, between multiple models for predicting a clinical risk score, e.g., linear logistical regression classifier, random forest, and XGBoost), and determining a patient’s risk score based at least in part on a feature of the patient ([0072] discloses calculating a patient’s risk score utilizing one of a variety of predictive models by using at least a portion of the health information, as disclosed in [0071] health information includes features of a patient, e.g., age, sex, weight, etc.).
Fornwalt does not specifically disclose determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.
Syed teaches that it was old and well known in the art of determining health risk scores, before the effective filing date of the claimed invention, determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score (Table 1 & [0110] teaches comparing the predictive accuracy, interpreted as reliability or inversely unreliability, between a risk score produced using a varying number of variables, e.g., 10 variables vs 5 variables based on determining the unreliability is done by comparing a difference between the scores, e.g., .902 vs .889 as shown in Table 1 which are based on the first and alternative risk scores; [0109] teaches assessing risk score for a patient).
Therefore, it would have been obvious to one of ordinary skill in the art of determining health risk scores before the effective filing date of the claimed invention to modify the computer implemented method of determining multiple patient risk scores including evaluation of the accuracy of the predicted risk score as discussed in [0042] of Fornwalt to incorporate determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score as taught by Syed in order to lessen the cost and burden 

Regarding claim 2, depending on method of claim 1, Fornwalt further discloses: generating synthetic first group data using a generative model, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group and the synthetic data ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a predictive model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic first group data as the male group or the female group could be the first group.).

Regarding claim 3, depending on 1, Fornwalt further discloses: generating synthetic second group data using a generative model, wherein the alternative probability estimate is based at least in part on original data from electronic medical records of the patients of the first group and the second group and the synthetic data ([0048] discloses creating synthetic data using a model of changing care gaps from being open to being closed (changing a 1 to a 0), and using all of the other same variable data from the original risk score calculation, and then re-calculating the risk score with the synthetic data and the other original variables. Examiner notes that the model of changing care gaps from open to closed is interpreted as being a predictive model because the synthetic data is used to make a prediction. Further, as discussed above, the training data includes a variety of different groups, e.g., male/female as discussed in [0050] and thus generating the synthetic data by closing the care gap artificially for a given patient, male/female is interpreted as generating synthetic second group data as the male group or the female group could be the second group.).

Regarding claim 4, depending on claim 1, Fornwalt further discloses wherein a class imbalance skews in favor of the second group (Table 3 and [0050] disclose a variety of groups with class imbalances that skew in favor of a second group, e.g., 55% male vs. 45% female, or 64% with smoking history vs 36% without).

Regarding claim 6, depending on claim 1, Fornwalt further discloses wherein each patient from the first group shares a feature, and wherein each patient from the second group shares a feature (Table 3 and [0050] disclose a variety of groups that define common features for a first group and a second group, e.g., male vs. female, or smoking history vs no smoking history).

Regarding claim 7, depending on claim 1, the modified combination of Fornwalt/Syed further discloses displaying the unreliability of the clinical risk score on a user interface, wherein the user interface is modified from an original format to provide a visual alert of an unreliability of the clinical risk score (Fornwalt discloses in [0076] that a report is displayed to a physician using a display and that the report may include any appropriate information including a first and second risk score, the user interface being modified from an original format of not displaying the report to provide a visual alert, i.e., the report; Syed teaches in Table 1 & [0110] making a determination as to the unreliability of a risk score).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer implemented method of determining multiple patient risk scores including displaying any appropriate information in a report to a physician of Fornwalt to incorporate into the displayed report the determined unreliability of the clinical risk score as taught by Syed in order to lessen the cost and burden associated with predicting adverse outcomes by reducing the amount of data collected/used, e.g., see Syed [0102], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 8, Fornwalt discloses a system comprising: 
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations ([0077] discloses a system including memory for storing instructions for causing processor to perform the disclosed method) comprising: 
identifying a respective estimated clinical risk score for each of a first group of patients and a second group of patients ([0049] discloses calculating a baseline risk score for each patient; [0047] further discloses that the risk score is calculated for each sample, i.e., patient in the test set; [0050] & corresponding Table 3 discloses that the training data set is comprised of a variety of groups, e.g., male/female, smoking history, Fig. 2 and [0051] provides additional groups within the data for which risk scores are calculated, e.g., the number of open care gaps of the patient and the different care caps (also referred to as interventions in [0068]), e.g., flu vaccine); 
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score ([0048] discloses calculating/generating an alternative risk score for each patient with an open care gap by using the same risk model and base input data for the patient but simulating the care gap being closed instead of open. Examiner notes that the claimed “a same set of inputs” is interpreted as being either/both the predictive model used to calculate the risk score and/or the inputs that drive the model, i.e., the patient data, other than the care gap, e.g., age, sex, height, weight, etc.); and 
determining an unreliability of a clinical risk score ([0042] discusses comparing predictive accuracy, interpreted as reliability or inversely unreliability, between multiple models for predicting a clinical risk score, e.g., linear logistical regression classifier, random forest, and XGBoost), and determining a patient’s risk score ([0072] discloses calculating a patient’s risk score utilizing one of a variety of predictive models by using at least a portion of the health information, as disclosed in [0071] health information includes features of a patient, e.g., age, sex, weight, etc.).
Fornwalt does not specifically disclose determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.
Syed teaches that it was old and well known in the art of determining health risk scores, before the effective filing date of the claimed invention, determining an unreliability of a  (Table 1 & [0110] teaches comparing the predictive accuracy, interpreted as reliability or inversely unreliability, between a risk score produced using a varying number of variables, e.g., 10 variables vs 5 variables based on determining the unreliability is done by comparing a difference between the scores, e.g., .902 vs .889 as shown in Table 1 which are based on the first and alternative risk scores; [0109] teaches assessing risk score for a patient).
Therefore, it would have been obvious to one of ordinary skill in the art of determining health risk scores before the effective filing date of the claimed invention to modify the computer implemented method of determining multiple patient risk scores including evaluation of the accuracy of the predicted risk score as discussed in [0042] of Fornwalt to incorporate determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score as taught by Syed in order to lessen the cost and burden associated with predicting adverse outcomes by reducing the amount of data collected/used, e.g., see Syed [0102], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 9 and 16 recite substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fornwalt in view of Syed and further in view of US 2020/0380882 to Alailima et al (hereinafter Alailima).
Regarding claim 5, depending on claim 1, the modified combination of Fornwalt/Syed discloses that there can be a variety of groups as discussed above in claim 1, e.g., see Fornwalt [0050]. 
The modified combination of Fornwalt/Syed does not further disclose wherein the first group comprises patients that have a positive (adverse) outcome1 within a specified time to a 
Alailima teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a first group to comprise patients that have a positive outcome, wherein a positive outcome is an adverse reaction, and wherein the second group comprises patients that have a negative outcome within the specified time to the treatment ([0157] teaches categorizing patients in a population based on an adverse event a patient experienced in response to administration of a drug, i.e., a treatment, which is interpreted as teaching a first group of patients with an adverse event, i.e., a positive outcome, and a second group of patients without an adverse event and in response to administration of drug is construed as after treatment which is construed as a specified time period.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the computer implemented method of determining the unreliability of a clinical risk score of a patient disclosed by the modified combination of Fornwald/Syed to incorporate for the group to comprise patients that have a positive outcome, wherein a positive outcome is an adverse reaction, and wherein the second group comprises patients that have a negative outcome within the specified time to the treatment as taught by Alailima in order to determine additional metrics based on a variety of different groups of data, e.g., see Alailima [0156], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution, under 112(b), the phrase “a positive (adverse) outcome” is interpreted as “a positive outcome, wherein a positive outcome is an adverse reaction”.